Oliver, Chief Judge:
This appeal for reappraisement relates to a certain commodity, identified on the invoice as “Perchlorethylene,” exported from Yenice, Italy, and entered at the port of Newark, N.J. The merchandise was appraised on the basis of export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, at $195 per metric ton, less sea freight and insurance, and packaging.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement for the present merchandise is statutory export value and that such value therefor is $170 per metric ton, less sea freight and insurance, and no packaging, as claimed.
Judgment will be rendered accordingly.